IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,155




EX PARTE RONALD RAY KENNEDY-BROOKS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-1863-07 IN THE 7TH DISTRICT COURT
FROM SMITH COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to ten years’ imprisonment. 
            Applicant contends that he was denied his right to a direct appeal.  He alleges that he tried
to inform counsel that he wanted to appeal prior to the deadline to file a notice of appeal, but that
due to a delay in the mail system, the letter to his counsel did not arrive in time.
            We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 007-1863-07 from the Seventh Judicial District Court of Smith
County.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  Applicant is ordered returned to
that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues.  We hold that, should Applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.
 
Delivered: May 20, 2009
Do Not Publish